Appeal by Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board. The claimant was employed as a law stenographer for eight years. For three years she received $55 a week. She was laid off, filed a claim for benefits and was offered a job as law stenographer at $50 a week for five days. This offer was refused by claimant because the salary was too low. The referee and the appeal board have agreed with claimant and have held she was “ justified in refusing the job offer in question because the salary offered was substantially less favorable than the prevailing rate.” It is found that “most legal stenographers” earn from $50 to $60 a week. The finding also is that $55 to $60 a week is the pay rate received by the “ majority ” of legal stenographers “ with claimant’s training and * * 6 experience.” The test cannot be *1012so specialized as a matter of law under the theory of the statute. The refusal to accept an offer of employment is justified where the offer is “substantially less favorable * * * than those prevailing for similar work in the locality ”, (Unemployment Insurance Law [Labor Law, art. 18], § 593, subd. 2, par. [d].) Decision of the Unemployment Insurance Appeal Board reversed on the law, with costs to appellant. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.